Citation Nr: 0001263	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left heel and 
foot condition secondary to a service-connected left ankle 
disability.

2.  Entitlement to an increased rating for the left ankle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1965 to July 1969.

In May 1997, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denied the veteran's claim 
for service connection for a left heel and foot condition-
which he alleges is secondary to his service-connected 
left ankle disability.  The RO also denied his claim for a 
higher (i.e., increased) rating for his left ankle 
disability-which is rated as 10 percent disabling.  
He appealed to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  Competent medical evidence has been submitted suggesting 
that
the veteran has a left heel and foot condition that is as 
likely as not a result of his service-connected left ankle 
disability.

2.  The veteran's claim for service connection for a left 
heel and foot condition is plausible.

3.  The veteran's postoperative residuals of torn lateral 
ligaments of the left ankle are manifested by mild 
degenerative arthritis in his left ankle and no objective 
clinical indications of swelling, pain/painful motion, or 
instability/weakness; he has completely normal plantar 
flexion and no more than moderate limitation of dorsiflexion.



CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for a left heel and foot condition 
secondary to his service-connected left ankle disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).

2.  The criteria for a rating higher than 10 percent for the 
post operative residuals of torn lateral ligaments of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Heel and Foot Condition

A veteran who files a claim for benefits under a law 
administered by VA has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is "well grounded."  38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court)-formerly known as the United States 
Court of Veterans Appeals prior to March 1, 1999-has defined 
a well-grounded claim as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
also has held that, where the determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Only when this initial burden has been met does VA have a 
"duty to assist" the veteran in developing the evidence 
pertinent to his claim.  See Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam); Slater v. Brown, 9 Vet. App. 240, 243 (1996).

Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation of an injury or a 
disease that existed prior to service.  See 38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303(a), (d), 3.306.  Service 
connection also may be granted on a secondary basis for a 
condition that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additionally, the Court has interpreted section 3.310(a) to 
permit service connection on a secondary basis for the degree 
of aggravation of a condition that is proximately due to or 
the result of a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim for secondary service connection to be 
well grounded, there must be competent medical evidence 
suggesting there is a nexus or relationship of some sort 
between the condition claimed and a service-connected 
disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); 
Anderson v. West, 12 Vet. App. 491, 496 (1999).  When 
determining whether a claim is well-grounded, VA must presume 
that the evidence submitted by the veteran or others acting 
on his behalf is credible-unless the allegations made 
are inherently incredible or beyond the competence of the 
person making them.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

A senior medical consultant affiliated with The American 
Legion (AL) veterans' service organization-which is 
representing the veteran in this appeal-indicated in an 
October 1999 statement that his left heel and foot condition 
is "as likely as not" a result of his service-connected 
left ankle disability.  Therefore, because this statement 
suggests a correlation between the condition claimed and 
the service-connected disability, the claim for secondary 
service connection is at least plausible and, therefore, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996), citing 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  To this 
extent, this claim is granted, subject to the additional 
development and consideration directed in the REMAND below.



II.  Increased Rating for the Left Ankle Disability

The veteran's claim seeking a higher rating for his left 
ankle disability also is "plausible" and, therefore, "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim, as here, that a service-connected disability 
is more severe than presently rated is well grounded where 
the veteran alleges that a higher rating is justified due to 
the severity of his condition.  See Johnston v. Brown, 10 
Vet. App. 80, 84 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that VA has complied 
with the "duty to assist" the veteran in fully developing 
the evidence pertinent to his claim.  According to a June 
1999 letter, the RO made several attempts to locate records 
of recent treatment that he allegedly received for his left 
ankle at the VA Medical Centers (VAMCs) in Bath and Buffalo, 
New York, and in Erie, Pennsylvania-but the RO's efforts 
were to no avail.  Each of those facilities indicated they 
had no clinical records in their possession concerning the 
veteran, so none are forthcoming, and VA has met its 
obligation-to the extent possible-to assist him with his 
claim.  Id.

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as the one at hand, however, where entitlement to 
compensation already has been established and the 
appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In February 1969, while on active duty in the military, the 
veteran tore the lateral ligaments in his left ankle.  He 
subsequently underwent surgery in March 1969 to repair the 
ligaments and, in October 1969, was granted service 
connection (and a 10 percent rating) for the postoperative 
residuals of the injury.  This rating has been in effect ever 
since.  He alleges, however, that he has begun to experience 
more severe instability and pain in his ankle-thereby 
warranting a higher rating.

The RO had the veteran examined in January 1997 to obtain a 
medical opinion concerning the present status of his 
disability.  X-rays taken of his ankle during that evaluation 
confirmed that he had degenerative changes (i.e., arthritis).  
If, as here, the arthritis is due to trauma and substantiated 
by X-ray findings, then it is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis-in turn-is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint/joints involved (here, Code 5271 for the ankle).  See 
38 C.F.R. § 4.71a, Code 5003.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion is noncompensable (i.e., 0 
percent disabling) under the appropriate diagnostic code, a 
rating of 10 percent is to be assigned nonetheless for each 
such major joint or group of minor joints affected by the 
limitation of motion-to be combined, not added, under Code 
5003.  This Code further states that, in the absence of 
limitation of motion, a 10 percent rating is warranted if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is warranted if-in addition to this-there is evidence of 
occasional incapacitating exacerbations.  Id.

The VA physician who examined the veteran in January 1997 
indicated that he had 45 degrees of plantar flexion in his 
left ankle-which is completely normal.  See 38 C.F.R. 
§ 4.71, Plate II, for standard range of motion in the ankle.  
He could dorsiflex his ankle to 10 degrees-which, although 
admittedly less than normal (normal being to 20 degrees)-is 
no more than "moderate[ly]" restricted.  Thus, under Code 
5271, this does not entitle him to a rating higher than 
10 percent because-for a 20 percent rating-he must have 
"marked" limitation of motion.  The Board does not believe 
that he does, particularly since the VA examiner went on to 
note in the report of the evaluation that there were no 
objective clinical signs of swelling to restrict the range of 
motion, or indications of pain (e.g., tenderness to 
palpation), painful motion, instability/weakness, early 
fatigability, etc., that might otherwise provide a basis for 
a higher rating in accordance with the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The examiner also stated that the 
veteran's arthritis was "mild."  Although the examiner's 
use of this term in assessing the status of the arthritis is 
not dispositive-in and of itself-of the overall severity of 
the veteran's disability, it is permissible for the Board to 
consider such descriptive language in evaluating the overall 
severity of his disability, so long as the result obtained is 
consistent with the other evidence of record and the ultimate 
decision made is "equitable and just" in light of it.  See 
38 C.F.R. §§ 4.2, 4.6.

The VA examiner also indicated that the scar from the 
veteran's surgery in service is well healed and completely 
asymptomatic-showing no signs of tenderness or adherence to 
the underlying tissue.  Hence, he is not entitled to a 
higher/separate rating under 38 C.F.R. § 4.118, Codes 7803, 
7804 and 7805.

The American Legion's senior medical consultant contended in 
his October 1999 statement that it would be more appropriate 
to evaluate the severity of the veteran's left ankle 
disability under the criteria of Code 5270 (for ankylosis).  
The medical consultant believes Code 5270 more closely 
describes the veteran's condition and would result in a more 
favorable rating.  However, aside from the fact this 
physician did not provide any medical explanation or 
rationale whatsoever for his opinion, the results of the 
range of motion studies conducted during the January 1997 VA 
orthopedic examination clearly show the veteran has range of 
motion in his ankle, albeit somewhat limited on dorsiflexion, 
which obviously means that his ankle is not completely 
immobile, consolidated or fused (i.e., ankylosed) in a fixed 
position.  Therefore, the criteria of Code 5270 do not apply 
to the facts of this case.  Moreover, it is within the 
Board's discretion to determine which is the most appropriate 
diagnostic code under which to rate the veteran's disability, 
based upon the particular facts and circumstances of the case 
at issue, provided the Board adequately explains its 
reasoning.  See e.g., Butts v. Brown, 5 Vet. App. 532, 538-39 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For the aforementioned reasons, the Board concludes that the 
overall severity of the veteran's left ankle disability is 
most commensurate with a 10 percent rating.  Consequently, 
this is the rating that must be assigned.  See 38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against a rating 
higher than 10 percent, so the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The above determination is based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (Rating Schedule).  Additionally, however, the 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's 
disability-as there has been no showing that it has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or that it has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for service connection for a left heel and foot 
condition-secondary to the left ankle disability-is well 
grounded; the appeal is granted to this extent subject to the 
further development and consideration discussed below.

The claim for a rating higher than 10 percent for the 
postoperative residuals of torn lateral ligaments of the left 
ankle is denied.


REMAND

Although The American Legion's medical consultant indicated 
in his October 1999 statement that the veteran's left heel 
and foot condition is "as likely as not" a result of his 
service-connected left ankle disability, the medical 
consultant did not provide any clinical explanation or 
rationale whatsoever for his opinion.  Also, although X-rays 
taken of the veteran's left heel, ankle, and foot during the 
January 1997 VA orthopedic examination showed that he had a 
calcaneal spur and probably a hammer toe deformity, there was 
no indication of the etiology of these conditions-
particularly insofar as whether they are proximately due to 
or the result of the service-connected left ankle disability.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. at 448.  
Consequently, the veteran should undergo another VA 
orthopedic examination to obtain a medical opinion concerning 
these determinative issues.  See Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

As alluded to earlier in this decision, the RO already has 
attempted several times to obtain records of recent treatment 
the veteran supposedly received for his left heel, ankle, and 
foot, at the VAMCs in Bath and Buffalo, New York, and in 
Erie, Pennsylvania.  Therefore, no further action by the RO 
in this regard is deemed necessary.  If, however, the veteran 
indicates that other records relevant to his appeal are not 
on file, then they should be obtained.  See Hayes v. Brown, 
9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:


1.  In the event there are any records of 
additional treatment and/or evaluation 
for the left heel, ankle, and foot-VA or 
private- that have not been previously 
submitted into the record, such should be 
obtained and made part of the file.  The 
veteran should be contacted in this 
regard.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to obtain 
a medical opinion as to:  a) whether it 
is at least as likely as not that he has 
a left heel and foot condition that is 
proximately due to or the result of his 
service-connected left ankle disability; 
and b) whether there is disability 
involving his left heel and foot due to 
aggravation by the service-connected left 
ankle disability.  If so, the examiner 
should indicate the degree of disability 
that is attributable to such aggravation.  
It is imperative that the physician 
designated to examine the veteran review 
all of the evidence in the claims folder 
that is pertinent to the appeal, 
including a complete copy of this REMAND 
and the October 1999 statement from 
The American Legion's senior medical 
consultant.  The examiner must provide 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record, in a typewritten 
report.

3.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for a left heel 
and foot condition secondary 


to the service-connected left ankle 
disability-to include a discussion of 
the October 1999 statement from 
The American Legion's senior medical 
consultant and the Court's holding in 
Allen.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford further consideration 
of the veteran's claim; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
He does not need to take any action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



